

Purchase Agreement


This Purchase Agreement (this “Agreement”) is made as of the 12th day of March,
2010 by and among Apollo Gold Corporation, a corporation organized under the
laws of the Yukon Territory (the “Company”), Calais Resources Colorado, Inc., a
Nevada corporation (“Calais Colorado”), Calais Resources, Inc., a corporation
organized under the laws of British Columbia (“Calais Resources” and, together
with Calais Colorado, “Calais”) and Duane A. Duffy, Glenn E. Duffy, Luke Garvey
and James Ober, known as the Duffy Group (each an “Investor” and collectively,
the “Investors”).
 
RECITALS
 
A.           On February 1, 2010, Apollo Gold, Inc., a direct wholly owned
subsidiary of the Company (“Seller”), entered into a purchase agreement (the
“Purchase Agreement”) with Elkhorn Goldfields LLC (“Elkhorn”) and Calais
pursuant to which Elkhorn agreed to purchase all the outstanding capital stock
in Montana Tunnels Mining, Inc. (“Montana Tunnels”), an indirect wholly owned
subsidiary of the Company (the “Purchase Transaction”).
 
B.            Pursuant to terms of the Purchase Agreement, Seller sold all of
the capital stock of Montana Tunnels in exchange for, among other things,
certain promissory notes held by Elkhorn (with Calais as obligor), some of which
are secured by deeds of trust registered against the real property described
therein (the “Property”).
 
C.            Calais is the borrower under a loan (the “Loan”) evidenced by a
promissory note dated August 11, 2005, in the original principal amount of
$807,650.11 (the “Promissory Note”), and secured by a deed of trust in favor of
the Investors recorded on August 23, 2005 (the “Deed of Trust”), in the records
of the Clerk and Recorder’s Office of Boulder County, Colorado, at Reception No.
2715644 with respect to the Property.  The Promissory Note, the Deed of Trust,
all documents related thereto, all interest, fees, penalties and other expenses
owed by Calais under any of the foregoing, and all amendments and modifications
to any of the foregoing, are collectively referred to herein as the “Loan
Property.”
 
E.             Immediately prior to the consummation of the transactions
contemplated by this Agreement, Calais issued Calais Resources common shares to
the Investors in payment of $435,347 of the outstanding balance of the Loan (the
“Calais Share Issuance”).  Immediately following the Calais Share Issuance and
as of the execution hereof, the outstanding balance of the Loan, including
accrued interest, is $653,020.53.
 
F.            The Investors have agreed to assign all right, title and interest
to the Loan Property to the Company in exchange for the issuance by the Company
of 1,592,733 of the Company’s common shares, no par value per share (the “Common
Stock”).

 
E-1

--------------------------------------------------------------------------------

 

AGREEMENT
 
In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
1.           Purchase and Sale.
 
   (a)         At the Closing and pursuant to the terms of this Agreement, (a)
the Company agrees to purchase, and each Investor agrees to sell, assign, convey
and deliver to the Company, all of such Investor’s right, title and interest in
and to the Loan Property, and (b) in consideration and payment therefor, the
Company shall issue to each Investor the number of shares of Common Stock as set
forth opposite such Investor’s name on Exhibit A (the “Shares”).
 
2.           Closing of the Sale.  The closing of the transactions contemplated
by this Agreement (the “Closing”) will take place at the offices of Davis Graham
& Stubbs LLP, Suite 500, 1550 Seventeenth Street, Denver, Colorado 80202, at
9:00 a.m. (Denver time) on the date of this Agreement (the “Closing Date”) or at
such other place and on such other date as may be mutually agreed by the
Investors and the Company, in which case Closing Date means the date so
agreed.  The failure of the Closing will not ipso facto result in termination of
this Agreement and will not relieve any party of any obligation under this
Agreement.  The Closing will be effective as of 12:00 a.m. (Denver time) on the
Closing Date.
 
3.            Closing Deliveries.  Subject to the conditions set forth in this
Agreement, on the Closing Date:
 
3.1           The Company will deliver to the Investors the Shares;
 
3.2           The Investors will deliver or cause to be delivered to the
Company:
 
(a)           a duly executed and acknowledged Assignment of Promissory Note and
Deed of Trust with respect the Loan in the form attached hereto as Exhibit B,
including the recordable Assignment of Deed of Trust attached thereto (the
“Instrument of Assignment”);
 
(b)           a duly executed endorsement to the Promissory Note in the form
attached hereto as Exhibit C (the “Endorsement”);
 
(c)           the executed original of the Promissory Note and copies of all
related documents, instruments and files related to the Loan and the Promissory
Note, if not previously delivered to the Company;
 
(d)           the original of the Investors’ current lender’s title policy with
respect to the Loan to the extent not previously delivered (the “Loan Policy”);
 
(e)           a duly executed notice to Calais that the Loan has been
transferred to the Company and directing Calais to make all future payments
under the Loan to the Company;

 

--------------------------------------------------------------------------------

 

(f)           a duly completed and executed Accredited Investor Certification
from each Investor in the form attached hereto as Exhibit D;
 
(g)           any other recorded closing documents as are customary for
transactions of this type and reasonably requested by the Company;
 
3.3           All actions to be taken by the Investors in connection with
consummation of the transactions contemplated by this Agreement and all
certificates, opinions, instruments and other documents required to be delivered
by the Investors to effect the transactions contemplated by this Agreement will
be in form and substance reasonably satisfactory to the Company and its
counsel.  All items delivered by the parties at the Closing will be deemed to
have been delivered simultaneously, and no items will be deemed delivered or
waived until all have been delivered.
 
3.4           After the Closing Date, each of Calais, the Company and each
Investor will take, and will cause each of their affiliates to take, all
appropriate action and execute any documents, instruments or conveyances of any
kind that may be reasonably requested by another party to carry out any of the
provisions of this Agreement and agreements contemplated hereby, including as
may be required to evidence the Loan or any security interest thereunder.
 
4.            Representations and Warranties of the Company.
 
4.1           The Representations and Warranties.  The Company represents and
warrants to each Investor that each of the following statements is true and
correct as of the date hereof:
 
(a)           Organization; Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation.  “Laws” shall mean statutes, laws, ordinances,
rules, regulations, decrees, writs, permits or certificates of any governmental
entity.
 
(b)           Authorization.  All corporate action required to be taken by the
Company’s Board of Directors in order to authorize the Company to enter into
this Agreement and to issue the Shares has been taken or will be taken prior to
the Closing.  All action on the part of the officers of the Company necessary
for the execution and delivery of this Agreement, the performance of all
obligations of the Company under this Agreement to be performed as of or prior
to the Closing, and the issuance and delivery of the Shares has been taken or
will be taken as of or prior to the Closing.  This Agreement, when executed and
delivered by the Company, shall constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other Laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or (ii) as limited by Laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies (the “Remedies
Exception”).
 
(c)           Valid Issuance.  The Shares issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement
are validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities Laws and liens or other impairment created or
imposed by the Investor.
 
 

--------------------------------------------------------------------------------

 

5.            Representations and Warranties of the Investors.
 
5.1           The Representations and Warranties.  Each Investor, jointly and
severally, represents and warrants to the Company that each of the following
statements is true and correct as of the date hereof:
 
(a)           Authorization.  Such Investor has full power and authority to
enter into this Agreement.  This Agreement, when executed and delivered by or on
behalf of such Investor, will constitute a valid and legally binding obligation
of such Investor, enforceable in accordance with its terms, subject to the
Remedies Exception.
 
(b)           Purchase Entirely for Own Account.  The Shares to be acquired by
such Investor will be acquired for investment for such Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and the Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same.  Such Investor further
represents that he or she does not presently have any contract, undertaking,
agreement or arrangement with any individual, general partnership, limited
partnership, joint venture, corporation, limited liability company, limited
liability partnership, association, trust, estate, unincorporated organization
or other enterprise or any governmental entity (each, a “Person”) to sell,
transfer or grant participations to such Person or to any third Person, with
respect to the Shares.  Notwithstanding the foregoing, the disposition of such
Investor’s property shall at all times remain within the sole control of such
Investor.
 
(c)           Restricted Securities.  Such Investor understands that the Shares
have not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”).  Such Investor understands that the Shares are
“restricted securities” under applicable U.S. federal and state securities Laws
and that, pursuant to these Laws, such Investor must hold the Shares
indefinitely unless they are registered with the U.S. Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Such Investor
acknowledges that the Company has no obligation to register or qualify the
Shares for resale.  Such Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of such Investor’s control, and which the Company may not be able to
satisfy.
 
(d)           Disclosure of Information.  Such Investor acknowledges that the
Company made available to such Investor information containing, among other
things, certain descriptions of the Company, its business, including a
description of risk factors, the financial statements and other matters that
should be considered when evaluating a possible investment in the
Company.  Subject to applicable Laws prohibiting disclosure of certain
information in respect of the Company, such Investor acknowledges that it has
been furnished all information regarding the Company which such Investor has
requested and that it has been afforded the opportunity to ask questions of and
receive answers from officers and other representatives of the Company about the
Company and concerning the terms and conditions of the offering and any
additional information which such Investor has requested.
 
 

--------------------------------------------------------------------------------

 

(e)           Legends.  Such Investor understands that the Shares will bear one
or all of the following legends:
 
(i)           “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER AGREES THAT IT WILL NOT RESELL OR OTHERWISE
TRANSFER THE SECURITY EVIDENCED HEREBY, EXCEPT (A) TO THE ISSUER OR A SUBSIDIARY
THEREOF; (B) TO PERSONS OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT; (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES
ACT OR ANOTHER AVAILABLE EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE); OR
(D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (3) AGREES THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY, FURNISH TO
THE ISSUER OR ISSUER’S COUNSEL SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS MAY BE REQUIRED BY THE ISSUER TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS
‘‘UNITED STATES’’ AND ‘‘U.S. PERSON’’ HAVE THE MEANING GIVEN TO THEM BY
REGULATION S UNDER THE SECURITIES ACT. IN ANY CASE, THE HOLDER HEREOF WILL NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS
SECURITY, EXCEPT AS PERMITTED BY THE SECURITIES ACT.”
 
(ii)            Any legend required by applicable stock exchange Laws to the
extent such Laws are applicable to the Shares represented by the certificate so
legended.
 
(iii)           Any legend required by the securities Laws of any state or
foreign jurisdiction to the extent such Laws are applicable to the Shares
represented by the certificate so legended.
 
(f)           Accredited Investor; Sophistication.  Such Investor is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act, or, if not an accredited investor, has indicated such fact
on the signature page attached hereto.
 
(g)           Representation of Investment Experience and Ability to Bear
Risk.  Such Investor (i) is knowledgeable and experienced with respect to the
financial, tax and business aspects of the ownership of the Shares and of the
business of the Company and is capable of evaluating the risks and merits of
purchasing the Shares and, in making a decision to proceed with this investment,
has not relied upon any representations, warranties or agreements, other than
those set forth in this Agreement, and (ii) can bear the economic risk of an
investment in the Company for an indefinite period of time, and can afford to
suffer the complete loss thereof.  Such Investor understands that Company is
relying on such Investor with respect to the accuracy of this representation.

 

--------------------------------------------------------------------------------

 

(h)           Suitability.  Such Investor has evaluated the risks involved in
investing in the Shares and has determined that the Shares are a suitable
investment for such Investor.  Specifically, the aggregate amount of the
investments such Investor has in, and such Investor’s commitments to, all
similar investments that are illiquid is reasonable in relation to such
Investor’s net worth, both before and after the subscription for and purchase of
the Shares pursuant to this Agreement.
 
(i)           Residence.  Such Investor maintains its domicile or principal
place of business at the address shown on Exhibit A to this Agreement.
 
(j)           No Recommendation.  Such Investor acknowledges that no foreign,
federal, or state authority has made a finding or determination as to the
fairness for investment of the Shares and no foreign, federal or state authority
has recommended or endorsed or will recommend or endorse this offering.
 
(k)          Assignment of Loan Property.  Such Investor has properly executed
the Instrument of Assignment and Endorsement (collectively, the “Assignment
Agreements”).  The Assignment Agreements are each valid, binding, in full force
and effect, and enforceable against such Investor in accordance with their
terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
 
(l)           Loan Property.
 
(i)           Set forth on Exhibit E is a true, correct and complete list of all
Contracts or other documents relating to the Loan Property, true, correct and
complete copies of which have been provided to the Company.  “Contract” means a
contract, agreement, lease, commitment or binding understanding, whether oral or
written, that is in effect as of the date of this Agreement or any time after
the date of this Agreement.
 
(ii)         The Investors are the sole, absolute owner of the Loan Property and
the security interests in the Property granted thereby, free and clear of liens
and encumbrances created by, through or under any Investor, with full right and
title to assign the same and the income and profits due or to become due
thereunder;
 
(iii)         The Contracts and documents constituting the Loan Property are
binding, valid and in full force and effect and are enforceable in accordance
with their terms, subject to the Remedies Exception.  The Contracts and
documents constituting the Loan Property have not been modified or amended
except as stated on Exhibit E;
 
(iv)         The lien of the Deeds of Trust constituting a portion of the Loan
Property is a valid, perfected lien (subject only to the matters reflected in
the Loan Policy).  The real property against which the Deed of Trust is recorded
includes both real property owned by the Grantor, Calais, and a contract right
of Calais to acquire real property (primarily patented mining claims) owned by
Marlowe Harvey or an entity controlled by him (the “Harvey Property”).  The
Harvey Property is subject to the terms of that certain Settlement Agreement and
Mutual General Release, dated March 9, 2004, by and among Calais Resources,
Marlowe Harvey and the other parties thereto (the “Harvey Agreement”);

 

--------------------------------------------------------------------------------

 

(v)         The assignment of the Loan Property will, when executed and
delivered, transfer good title to all of the same to the Company, free and clear
of all liens and encumbrances.  The real property against which the Deed of
Trust is recorded includes both real property owned by the Grantor, Calais, and
a contract right of Calais to acquire the Harvey Property.  The Harvey Property
is subject to the terms of the Harvey Agreement;
 
(vi)         There is no outstanding assignment or pledge by the Investors of
the Loan Property or of the payments of principal and interest, income and
profits due or to become due thereunder;
 
(vii)        Except for the fact that the Promissory Note is past due, there are
no existing defaults by Calais or any Investor under the terms of the documents
constituting the Loan Property;
 
(viii)       Calais has no present defenses, set-offs, or counterclaims against
the Investors (or any predecessor-in-interest thereto) in respect of the Loan
Property in respect of the Loan Property which are known to the Investors;
 
(ix)          No Investor has affirmatively waived any right under any of the
Contracts and documents constituting the Loan Property; and
 
(x)          Immediately following the Calais Share Issuance, the outstanding
balance of the Loan, including accrued interest through the date hereof, is
$653,020.53.
 
5.2           Reliance.  Such Investor acknowledges that such Investor’s
representations, warranties, acknowledgments and agreements in this Agreement
are true, correct and complete in all respects and will be relied upon by the
Company in determining such Investor’s suitability as a purchaser of the Shares.
 
6.           Representations and Warranties from Calais.
 
6.1           Ownership of the Property.  Calais is the sole, absolute owner of
the Property.
 
6.2           Validity of Loan Property.  The Contracts and documents
constituting the Loan Property are each valid, binding, in full force and
effect, and enforceable against Calais in accordance with their terms, subject
to the Remedies Exception.
 
6.3           Obligations.  Calais intends to fully satisfy its obligations in
respect of the Loan Property.
 
6.4           Defaults.  Except for the fact that the Promissory Note is past
due, there are no existing defaults by Calais under the terms of the Contracts
and documents constituting the Loan Property.
 
 

--------------------------------------------------------------------------------

 

6.5           Defenses.  Calais has no defenses, set-offs, or counterclaims
against any Investor (or any other holder of the Loan Property including, after
the date hereof, the Company) under any of the Contracts and documents
constituting the Loan Property.  This warranty by Calais is for the benefit of
both the Company and the Investors.
 
7.           General Contractual Matters and Additional Agreements.
 
7.1           Forbearance; Interest Rate.  In consideration of the commitments
made by Calais hereunder or in connection herewith, the Company agrees (i) to
forbear from enforcing its right to collect principal and interest outstanding
under the Promissory Note for a period of one year from the date hereof and (ii)
that the interest rate payable under the Promissory Note shall be eight percent
(8%) for the period commencing on the date hereof and ending on the first
anniversary hereof and, thereafter, the interest rate shall revert to such rate
as is set forth in the Promissory Note.  In addition, Calais hereby consents to
the assignment of the Loan Property to the Company in accordance with the terms
of this Agreement and the Assignment Agreements.  For the avoidance of doubt,
this Section 7.1 does not apply to the Investors.
 
7.2           Further Assurances.  After the Closing and without further
consideration, each party hereto will from time to time, at the reasonable
request of any other party, execute and deliver such other instruments of
conveyance and transfer and such other instruments, documents and agreements and
take such other actions as such other party may reasonably request or as may be
reasonably requested by any applicable governmental entity or third party, in
each case, in order to more effectively or more expeditiously consummate any of
the transactions contemplated hereby and to vest in the Investors the right to,
title and interest in, the Shares.  The Company will use commercially reasonable
efforts to cooperate with the Investors as may be required from time to time to
enable such Investors to sell the Shares without registration under the
Securities Act within the limitations of Rule 144 under the Securities Act.
 
7.3           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
7.4           General Interpretation.  The terms of this Agreement have been
negotiated by the parties hereto and the language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent.  This Agreement shall be construed without regard to any
presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted, or in favor of the party
receiving a particular benefit under this Agreement.  No rule of strict
construction will be applied against any Person.
 
7.5           Jury Trial Waiver.  To the fullest extent permitted by Law, and as
separately bargained-for consideration, each party hereby waives any right to
trial by jury in any action, suit, proceeding or counterclaim of any kind
arising out of or relating to this Agreement.
 
7.6           Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the Law of the State of Colorado, as
applicable to contracts executed and delivered in Colorado between Colorado
residents and which are to be performed wholly within Colorado, without regard
to principles of conflicts of Law.

 

--------------------------------------------------------------------------------

 

7.7          Counterparts; Facsimile.  This Agreement may be executed and
delivered by facsimile signature or portable document format (PDF) by electronic
mail and in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 
7.8          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.9          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth on the signature
page included herewith or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section.  If notice is given to the Company, a copy, which shall not constitute
notice, shall also be sent to Davis Graham & Stubbs LLP, 1550 17th Street, Suite
500, Denver, CO  80202; Attention: Timothy D. Rampe, Fax: 303-892-7400.  If
notice is given to any Investor, a copy, which shall not constitute notice,
shall also be sent to Watrous Ehlers Mielke & Goodwin, LLP, Ken Caryl Starr
Centre, 7472 South Shaffer lane, Suite 100, Littleton, Colorado 80127-7403;
Attention: E. Rick Watrous, Fax: 303-932-8222.
 
7.10        Consent to Jurisdiction.  The parties to this Agreement hereby
consent to the exclusive jurisdiction of the state courts in the State of
Colorado, City and County of Denver or the federal courts in the United States
District Court for the District of Colorado in connection with any matter or
dispute arising under this Agreement and waive any objection they may have to
such jurisdiction or to the venue of any such matter or dispute and any claim
that such matter or dispute has been brought in an inconvenient
forum.  Effective service of process may be made upon any party hereto pursuant
to the notice provisions of Section 7.9.
 
7.11        Fees and Expenses.  Each party hereto will pay its own expenses in
connection with the execution of this Agreement and the consummation of the
transactions contemplated hereby, except that Calais will pay the Investors’
reasonable expenses incurred in connection with the same.
 
7.12        Amendments.  Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors.  Any amendment effected in
accordance with this Section shall be binding upon the Investors.
 
 

--------------------------------------------------------------------------------

 

7.13        Severability. If any term of provision of this Agreement is
determined to be illegal, unenforceable or invalid in whole or in part for any
reason, such illegal, unenforceable or invalid provisions or party shall be
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement.  If any provision
or part thereof of this Agreement is stricken in accordance with the provisions
of this Section, then such provision shall be replaced, to extent possible, with
a legal, enforceable and valid provision that is as similar in tenor to the
stricken provision as is legally possible.
 
7.14        Waiver.  No waiver of any provision or consent to any action shall
constitute a waiver of any other provision or consent to any other action,
whether or not similar.  No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver in the future except to
the extent specifically set forth in writing.
 
7.15        Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.
 
7.16        Entire Agreement.  This Agreement and the documents and exhibits
referred to herein constitute the entire agreement among the parties and
supersede all prior communications, representations, understandings and
agreements of the parties with respect to the subject matter hereof and
thereof.  No party shall be liable or bound to any other party in any manner by
any warranties, representations or covenants except as specifically set forth
herein or therein.  The exhibits hereto are hereby incorporated herein by
reference.  Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
7.17        Public Announcements.  The Investors shall not, directly or
indirectly, issue any press release or otherwise make any public statement with
respect to any of the transactions contemplated by this Agreement without the
prior written consent of the Company.
 
[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Investor, the Company and Calais have executed this
Purchase Agreement as of the date first above written.



/s/ Duane A. Duffy
 
APOLLO GOLD, INC.
Duane A. Duffy
                 
By:
/s/ M. Williams
/s/ Glenn E. Duffy
 
Name:
M. Williams
Glenn E. Duffy
 
Title:
Chief Financial Officer
       
/s/ Luke Garvey
     
Luke Garvey
 
CALAIS:
       
/s/ James Ober
 
CALAIS RESOURCES COLORADO, INC.
James Ober
         
By:
/s/ Thomas S. Hendricks
   
Name:
Thomas S. Hendricks
   
Title:
President
           
CALAIS RESOURCES, INC.
           
By:
/s/ David K. Young
   
Name:
David K. Young
   
Title:
President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 